Fourth Court of Appeals
                                       San Antonio, Texas
                                  MEMORANDUM OPINION
                                          No. 04-21-00088-CV

                  IN THE MATTER OF THE ESTATE OF Elaine Eisele ADAMS

                    From the 216th Judicial District Court, Gillespie County, Texas
                                       Trial Court No. 14997
                          Honorable Albert D. Pattillo, III, Judge Presiding

PER CURIAM

Sitting:          Rebeca C. Martinez, Chief Justice
                  Liza A. Rodriguez, Justice
                  Lori I. Valenzuela, Justice

Delivered and Filed: June 2, 2021

DISMISSED FOR WANT OF PROSECUTION

           When the trial court clerk filed a notification of late clerk’s record stating that Appellant

Duane Adams had failed to pay or make arrangements to pay the fee for preparing the clerk’s

record and that the appellant was not entitled to appeal without paying the fee, we ordered Adams

to provide written proof to this court by May 14, 2021 that either (1) the clerk’s fee for preparing

the clerk’s record had been paid or arrangements had been made to pay the clerk’s fee; or (2)

appellant was entitled to appeal without paying the clerk’s fee. We explained that if Adams failed

to respond within the time provided, this appeal would be dismissed for want of prosecution. See

TEX. R. APP. P. 37.3(b) (allowing dismissal of appeal for want of prosecution if clerk’s record is

not filed due to appellant’s fault); see also TEX. R. APP. P. 42.3(c) (allowing dismissal of appeal if
                                                                                    04-21-00088-CV


appellant fails to comply with an order of this court). Adams has failed to file a written response

to our order. Therefore, this appeal is dismissed for want of prosecution.

                                                 PER CURIAM




                                                -2-